
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 1710
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the United States courthouse
		  located at 222 West 7th Avenue, Anchorage, Alaska, as the James M. Fitzgerald
		  United States Courthouse.
	
	
		1.James M. Fitzgerald United States
			 Courthouse
			(a)DesignationThe United States courthouse located at 222
			 West 7th Avenue, Anchorage, Alaska, shall be known and designated as the
			 James M. Fitzgerald United States Courthouse.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in subsection (a) shall be deemed to be a reference to
			 the James M. Fitzgerald United States Courthouse.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
